___'O^El^^^OjioBrSBOl^eC&JRTtSPCRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                      W                                       %
             hate of texas 4^pSa                              2   «-«. * ^Z?£&MS-5J£>5r,r&jim.

             ^EMALTYFOR $&&A
            FEMALTYFOR  ,..„»-_ „J.„M„™«
                             '             "                  0 2 1M
                                                                              EEE33* P1TNEV BOWES


                                                                                    *$> ^y0/^©'
 1/21/2015 PRIVATE USE §§i                                   0004279596               JAN22 2015
 CLAYTON,
      . .—, GREGORY  LEE Wr-'ctkiXf^
                w.%, •_•_._ ^-,. .Vi. i^jim^t310 S.W.3d
 452 (Tex. Crim. App. 2010).             ^33!zr'"

                                                                             Abel Acosta, Clerk

                             GREGORY LEE CLAYTON                                    UTF




EBH36 '77002